RAKER, Judge,
dissenting:
A little over a year ago, the petitioner received an indefinite suspension with the right to reapply for reinstatement not earlier than one year from October 14, 1993. The petitioner misused trust funds, responded falsely to an interrogatory, testified falsely at a deposition, and allowed an incorrect financial statement to be filed in his divorce case. Moreover, the petitioner testified falsely before the Inquiry Panel investigating these matters. Today, nineteen months later, this Court terminates his suspension and, with certain conditions, allows the petitioner to resume the practice of law in the State of Maryland. I most respectfully dissent.
I am mindful that the purpose of disciplinary proceedings is not to punish the offending attorney, but to protect the public. On the petition for disciplinary action filed by Bar Counsel, the hearing judge found that the petitioner had been subject to longstanding marital problems, depression, alcohol dependency, and personality disorders for a period of time, and that these factors did, to a substantial extent, cause the misconduct. This Court accepted those findings, as well as Bar Counsel’s recommendation that the petitioner’s misconduct warranted an indefinite suspension. Cf. Attorney Griev. *203Comm’n v. Willemain, 297 Md. 386, 466 A.2d 1271 (1983) (where alcohol is a substantial factor in bringing about misconduct, practice is to suspend indefinitely rather than disbar). I am mindful, however, that petitioner wilfully misused trust money in violation of Maryland statute, Maryland Code (1989, 1993 Cum.Supp.) § 10-306 of the Business Occupations and Professions Article, and engaged in other very serious misconduct.
Before this Court terminates the suspension, I believe Bar Counsel should conduct an appropriate investigation and refer the petition for termination of the suspension to an Inquiry Panel and the Review Board. See Maryland Rule BV14 d 2. The burden of proof is on the petitioner to establish by clear and convincing evidence “that his medical and emotional problems are in such control that he may properly” engage in the practice of law. Attorney Griev. Comm’n v. Willemain, 305 Md. 665, 681, 506 A.2d 245, 253 (1986). This inquiry is necessary to protect society’s interest in its legal system. Without clear and convincing assurances that similar incidents will not be repeated, I do not believe that the petitioner should be allowed to practice law in this State.
Judge CHASANOW and Judge BELL join in the views expressed herein.